Case 1:17-cv-00823-MN Document 399 Filed 08/18/20 Page 1 of 2 PageID #: 6457




                                        919 MARKET STREET, SUITE 1800
                                               P.O. BOX 2087
                                        WILMINGTON, DELAWARE 19899
                                              www.lrclaw.com
Daniel B. Rath                                                           Telephone: (302) 467-4400
Direct Dial: (302) 467-4420                                              Facsimile: (302) 467-4450
Email: rath@lrclaw.com




                                          August 18, 2020

Via ECF Filing

The Honorable Maryellen Noreika
United States District Court for the District of Delaware
844 N. King Street
Wilmington, DE 19801

          Re:        Biogen Int’l GmbH. et al. v. Cipla Limited et al.
                     C.A. No. 17-cv-00851-MN (Consolidated)
                     (lead case: 17-cv-00823-MN)

Dear Judge Noreika:

       We represent Defendants Cipla Limited and Cipla USA Inc. in connection
with Biogen International GMBH and Biogen MA Inc. v. Amneal Pharmaceuticals
LLC et al., 1:17-cv-0823-LPS (consolidated) and 1:17-cv-00851-LPS. We write to
update the Court of recent developments since the August 11, 2020 hearing on
collateral estoppel.

       During the hearing, counsel for Biogen indicated that Mylan would likely
not receive FDA approval until November or December of this year. However,
yesterday the FDA approved Mylan’s generic product. See Exhibit A attached
hereto (Orange Book: Approved Drug Products with Therapeutic Equivalence
Evaluations,       Product        Details        for       ANDA         210531,
https://www.accessdata.fda.gov/scripts/cder/ob/results_product.cfm?Appl_Type=A
&Appl_No=210531# (last accessed Aug. 18, 2020)).

      Mylan’s FDA approval, coupled with the invalidity decision in its district
court litigation, allows Mylan to commercialize its generic dimethyl fumarate

{1170.001-W0062692.}
Case 1:17-cv-00823-MN Document 399 Filed 08/18/20 Page 2 of 2 PageID #: 6458

The Honorable Maryellen Noreika
August 18, 2020
Page 2 of 2

product immediately. This commercially prejudices all of the defendants in the
Delaware action, who cannot receive final approval until this Court enters a final
decision or the 30-month stay expires.

      In view of these recent developments and their prejudicial impact on the
defendants in this case, Cipla respectfully requests that the Court issue its ruling
with respect to the collateral estoppel issue as soon as possible.

                                                          Respectfully submitted,

                                                          /s/ Daniel B. Rath
                                                          Daniel B. Rath

DBR/mr

cc:      All counsel of record (via electronic mail)




{1170.001-W0062692.}
